Name: Council Regulation (EEC) No 2332/89 of 18 July 1989 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self- employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71
 Type: Regulation
 Subject Matter: social protection;  labour market
 Date Published: nan

 2 . 8 . 89 No L 224 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2332 / 89 of 18 July 1989 amending Regulation (EEC) No 1408 / 71 on the application of social security schemes to employed persons , to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/ 71 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Articles 51 and 235 thereof, Having regard to the proposal from the Commission , drawn up after consulting the Administrative Commission on Social Security for Migrant Workers (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas there are grounds for making certain amendments to Regulations (EEC) No 1408 /71" and (EEC) No 574 / 72 , as updated by Regulation (EEC) No 2001 / 83 ( 4 ), as last amended by Regulation (EEC) No 1305 / 89 ( 5 ); whereas some of these amendments are related to changes which the Member States have made to their legislation in respect of social security, while other amendments are of a technical nature and intended to complete the abovementioned Regulations on the basis of the experience gained in the implementation thereof; Whereas the signing of the Agreement of 30 November 1979 concerning the social security of Rhine boatmen calls for an amendment to be made to Article 7 (2) ( a) of Regulation (EEC) No 1408 / 71 ; Whereas a provision should be introduced permitting a Member State whose legislation provides for the prolongation , by certain facts or circumstances , of a reference period preceding the occurrence of the risks insured against , during which a minimum period of insurance must be fulfilled , for the recognition of the right to a benefit , to take account of similar facts or circumstances occurring in another Member State for the aforementioned prolongation; Whereas a provision should be included in Article 33 of Regulation (EEC) No 1408 / 71 for the purpose of clarifying the implementation of that Article in the cases mentioned in Article 28a of that Regulation; Whereas the experience gained in implementing Article 57 of Regulation (EEC) No 1408 / 71 has revealed a shortcoming in cases where the conditions of none of the national legislations under which an activity likely to cause an occupational disease other than sclerogenic pneumoconiosis was being pursued , have been satisfied ; whereas this shortcoming should be remedied by extending the scope of Article 57 ( 3 ) ( a) and (b ) to all occupational diseases ; whereas it is consequently necessary to amend Article 60 ( 1 ) (c) and (2 ) and Article 94 ( 8 ) of the said Regulation ; Whereas it seems necessary , following the judgment of the Court of Justice in Case 377 / 85 (Burchell ), to make certain amendments to Articles 76 and 79 of Regulation (EEC) No 1408 / 71 , for the purpose of implementing the Community provisions against overlapping also in the case where a benefit referred to in Chapters 7 and 8 of the aforesaid Regulation is due by virtue of the application only of national legislation ; Whereas national provisions concerning the protection of personal data cannot hinder the implementation of Regulations (EEC ) No 1408 / 71 and (EEC) No 574 /72 ; whereas a provision should be included in Regulation (EEC) No 1408 / 71 for the purpose of determining the legislation applicable in the case of the communication of these data to authorities or institutions of another Member State ; Whereas a provision concerning an agreement concluded between Portugal and the United Kingdom should be included in Annex III ; Whereas it has been found that the text of point 6 under the heading 'Belgium' in Annex VI is incomplete as far as the objectives pursued are concerned; whereas consequently textual amendments are called for ; (&gt;) OJ No C 292 , 16 . 11 . 1988 , p. 7 . ( 2 ) OJ No C 12 , 16 . 1 . 1989 , p. 365 . ( 3 ) OJ No C 23 , 30 . 1 . 1989 , p. 49 . (&lt;) OJ No L 230 , 22 . 8 . 1983 , p . 6 . ( 5 ) OJ No L 131 , 13 . 5 . 1989 , p . 1 . No L 224 / 2 Official Journal of the European Communities 2 . 8 . 89 Whereas it is necessary to delete the heading 'France' from Annex 11 to Regulation (EEC) No 574 / 72 following changes made in the legislation of that Member State concerning the scheme for self-employed persons , HAS ADOPTED THIS REGULATION: Whereas what is laid down in item 1 under : the heading 'Greece' in Annex VI should be deleted since this provision no longer has any purpose following the extension of the Regulations to self-employed persons ; Whereas the amendments made to Netherlands legislation concerning insurance for medical expenses , invalidity insurance and old-age insurance call for amendments to Annex VI ; Whereas the extensive implementation by Ireland and the United Kingdom of the provisions ofArticle 69 of Regulation (EEC) No 1408 / 71 call for the inclusion of a provision in Annex VI to that Regulation ; Whereas it is necessary to insert a provision in Article 3 of Regulation (EEC) No 574 / 72 permitting the direct notification of decisions and of other documents emanating from an institution of a Member State to persons residing in the territory of another Member State ; Whereas the same reasons which justifiy the amendments to Articles 76 and 79 of Regulation (EEC) No 1408 / 71 also call for an amendment to Article 10 of Regulation (EEC ) No 574/72; Whereas it is necessary to amend certain provisions of Regulation (EEC ) No 574/ 72 in order to take account of amendments made by this Regulation to Article 57 of Regulation (EEC ) No 1408 / 71 ; Whereas it is necessary to make certain amendments to Annex 2 to Regulation (EEC) No 574 / 72 because of the changes in the designation of the competent institution for pensions in respect of old age and death in Belgium, for unemployment in Denmark and for family benefits in Greece and Luxembourg, and also in the designation of the competent institution for unemployment and occupational diseases in the Netherlands ; Whereas it is necessary to make certain amendments to Annexes 3 and 4 to Regulation (EEC) No 574 / 72 to take account of changes made in the designation of the institution of the place of residence in Belgium, of the place of residence and of the place of stay in Greece , Luxembourg and the Netherlands , and of the designation of the liaison body in Belgium , Denmark, Germany and Luxembourg; Whereas it is necessary to amend certain provisions of Annex 5 to Regulation (EEC) No 574/ 72 to take account of agreements concluded between Member States under Article 36 ( 3 ) of Regulation (EEC) No 1408 / 71 ; Whereas it is necessary to amend Annex 6 to Regulation (EEC) No 574 / 72 as a result of a change in the procedure in Germany in respect of the payment of benefits ; Whereas it is necessary to amend Annex 10 to Regulation (EEC) No 574 /72 for the purpose of taking account of changes made in the designation of the institutions and bodies designated by the competent authorities in Denmark, Germany, France , Luxembourg and the Netherlands ; Article 1 Regulation (EEC) No 1408 / 71 is hereby amended as follows : 1 . Article 7 ( 2 ) ( a ) is replaced by the following : '( a ) The provisions of the Agreements of 27 July 1950 and 30 November 1979 concerning social security for Rhine boatmen;'. 2 . The following Article is inserted : 'Article 9a Prolongation of the reference period Where , under the legislation of a Member State , recognition of entitlement to a benefit is conditional upon completion of a minimum period of insurance during a specific period preceding the contingency insured against ( reference period) and where the aforementioned legislation provides that the periods during which the benefits have been granted under the legislation of that Member State or periods devoted to the upbringing of children in the territory of that Member State shall give rise to prolongation of the reference period , periods during which invalidity pensions or old-age pensions or sickness benefits , unemployment benefits or benefits for accidents at work (except for pensions ) have been awarded under the legislation of another Member State and periods devoted to the upbringing of children in the territory of another Member State shall likewise give rise to prolongation of the aforesaid reference period .' 3 . In Article 33 the present paragraph becomes paragraph 1 and the following paragraph is added : '2 . Where , in the cases referred to in Article 28a , the acquisition of benefits in respect of sickness and maternity is subject to the payment of contributions or similar payments under the legislation of a Member State in whose territory the pensioner in question resides , by virtue of such residence , these contributions shall not be payable.' 4 . Article 57 is replaced by the following: 'Article 57 Benefits for an occupational disease where the person concerned has been exposed to the same risk in several Member States 1 . When a person who has contracted an occupational disease has , under the legislation of two or 2 . 8 . 89 Official Journal of the European Communities No L 224 / 3 6 . In Article 76 : ( i ) in the second line of the title , 'only of the national legislation or' is inserted after 'in pursuance'; ( ii ) 'due only under the national legislation or' is inserted after 'allowances' at the end of the first line of the text of the Article . 7 . In Article 79 ( 3 ), 'only under the national legislation or' is inserted after -due' in the first line of the text . 8 . The following paragraph is added to Article 84 : '5 . (a ) Where , under this Regulation or under the implementing Regulation referred to in Article 98 , the authorities or institutions of a Member State communicate personal data to the authorities or institutions of another Member State , that communication shall be subject to the legal provisions governing protection of data laid down by the Member State providing the data . Any subsequent transmission as well as the storage , alteration and destruction of the data shall be subject to the provisions of the legislation on data protection of the receiving Member State . (b ) The use ofpersonal data for purposes other than those of social security shall be subject to the approval of the person concerned or in accordance with the other guarantees provided for by national legislation .' 9 . In the second line of Article 94 ( 8 ), 'Article 57 ( 3 ) ( c) shall apply to' is replaced by 'Article 57 ( 5 ) shall apply to'. 10 . In Part A of Annex III , the text under the heading 'Portugal /United Kingdom' is amended as follows : ( i ) the present text becomes point ( a ); more Member States , pursued an activity which by its nature is likely to cause that disease , the benefits that he or his survivors may claim shall be awarded exclusively under the legislation of the last of those States whose conditions are satisfied , taking into account , where appropriate, paragraphs 2 to 5 . 2 . If, under the legislation of a Member State , the granting of benefits in respect of an occupational disease is subject to the condition that the disease in question was first diagnosed within its territory , such condition shall be deemed to be satisfied if the disease was first diagnosed in the territory of another Member State . 3 . If, under the legislation of a Member State , the granting of benefits in respect of an occupational disease is subject to the condition that the disease in question was diagnosed within a specific time limit following cessation of the last activity which was likely to cause such a disease , the competent institution of that State , when checking the time at which such activity was pursued, shall take into account , to the extent necessary , similar activities pursued under the legislation of any other Member State , as if they had been pursued under the legislation of the first State . 4 . If, under the legislation of a Member State , the granting of benefits in respect of an occupational disease is subject to the condition that an activity likely to cause the disease in question was pursued for a certain length of time, the competent institution of the State shall take into account , to the extent necessary, periods during which such activity was pursued under the legislation of any other Member State , as if it had been pursued under the legislation of the first State . 5 . In cases of sclerogenic pneumoconiosis , the cost of cash benefits , including pensions , shall . be divided among the competent institutions of the Member States in whose territory the person concerned pursued an activity likely to cause the disease . This division shall be carried out on the basis of the ratio which the length of the periods of old-age insurance or residence referred to in Article 45 ( 1 ) completed under the legislation of each of the States bears to the total length of the periods of old-age insurance or residence completed under the legislation of all the States at the dates on which the benefits commenced . 6 . The Council shall determine unanimously , on a proposal from the Commission , the occupational diseases to which the provisions of paragraph 5 shall be extended.' ( ii ) the following is added : '(b ) As regards Portuguese employed persons , and for the period from 22 October 1987 to the end of the transitional period provided for in Article 220 ( 1 ) of the Act relating to the conditions of accession of Spain and Portugal : Article 26 of the Social Security Convention of 15 November 1978 , as amended by the Exchange of Letters of 28 September 1987.' 1 1 . Annex VI is amended as follows : ( a ) under the heading ^Belgium', Section 6 is replaced by the following: '6 . In order to establish whether the requirements imposed by Belgian legislation for entitlement to unemployment benefits are fulfilled , account shall be taken only ofdays ofpaid employment ; however , account shall be taken of days accepted as equivalent within the meaning of the said legislation only in so far as the days 5 . In Article 60 : ( i ) in paragraph 1 (c), 'under Article 57 (4)' is replaced by 'under Article 57 (6 )'; ( ii ) in the introductory words to paragraph 2 and in subparagraph (b ), 'of Article 57 (3 ) (c)' is replaced by 'of Article 57 ( 5 )'. No L 224/4 Official Journal of the European Communities 2 . 8 . 89 new ruling in respect of pensions for military personnel and their survivors (Military Pensions Act) (Algemene militaire pensioenwet),  pensions awarded under the Law of 15 February 1967 (Staatsblad 138 ) on a new ruling in respect of pensions for employees of the NV Nederlandse Spoorwegen (Netherlands Railway Company) and their survivors (Railway Pensions Act) ( Spoorwegpensioen ­ wet),  pensions awarded under the Regulation governing conditions of employment of the Netherlands Railway Company (Reglement Dienstvoorwaarden Nederlandse Spoorwegen) (RDV 1964 NS), or  benefits awarded to persons on reaching the pensionable age of 65 years pursuant to a pension scheme, the object of which is to provide care and assistance for employed persons and former employed persons in their old age.' ( ii ) Section 2 is replaced by the following: worked which preceded them were days of paid employment;' ( b ) under the heading 'Greece': ( i ) Section 1 is deleted ; ( ii ) Sections 2 and 3 become Sections 1 and 2 respectively ; (c) under the heading 'Ireland', the following Section is added: '9. An unemployed person returning to Ireland at the end of the period of three months for which he continued to receive benefits under the legislation of Ireland in application ofArticle 69 (!) of the Regulation shall be entitled to apply for unemployment benefits notwithstanding Article 69 (2 ) if he satisfies the conditions laid down in the aforementioned legislation ;' (d ) under the heading 'Netherlands'; ( i ) Section 1 is replaced by the following: ' 1 . Insurance for medical expenses ( a ) As regards entitlement to benefits in kind under Netherlands legislation , persons entitled to benefits in kind shall mean persons who are insured or co-insured under the insurance scheme covered by the Netherlands law on sickness insurance funds for the purpose of the implementation of Chapter 1 of Title III . ( b ) A person receiving an old-age. pension under Netherlands legislation and an old-age pension under the legislation of another Member State shall , for the purposes of Article 27 of the Regulation, be considered to be entitled to benefits in kind , if at the time at which the aforementioned Article is applicable to him , he satisfies the conditions required for admission to standard insurance as referred to in Article 2 ( 1 ) of the Law on admission to insurance for medical expenses . ( c) For the purposes of Articles 27 to 34 of the Regulation , the following pensions shall be treated as pensions payable under the legal provisions mentioned in subparagraphs (b ) ( invalidity ) and (c) (old age) of the declaration of the Kingdom of the Netherlands under Article 5 of the Regulation :  pensions awarded under the Law of 6 January 1966 {Staatsblad 6 ) on a new ruling in respect of civil servants and their survivors (Netherlands Civil Service Pensions Act) (Algemene burgerlijke pensioenwet),  pensions award under the Law of 6 October 1966 (Staatsblad 445 ) on a '2 . Application of Netherlands legislation on general old-age insurance (Toepassing van de Nederlandse Algemene Ouderdomswet) (AOW) (a ) The reduction referred to in Article 13 ( 1 ) of the AOW shall not be applied for calendar years or parts thereof before 1 January 1957 during which a recipient , not satisfying the conditions permitting him to have such years treated as periods of insurance, resided in the territory of the Netherlands between the ages of 15 years and 65 years , or during which , whilst residing in the territory of another Member State , he pursued an activity as an employed person in the Netherlands for an employer established in that country . By way of derogation from Article 7 of the AOW, persons who resided or worked in accordance with the abovementioned conditions only prior to 1 January 1957 shall also be regarded as being entitled to a pension . ( b ) The reduction referred to in Article 13 ( 1 ) of the AOW shall likewise not be applied to calendar years or parts thereof before 2 August 1989 during which a married woman or a woman who had been previously married between the ages of 15 years and 65 years , residing in a Member State other than the Netherlands , was not insured 2 . 8 . 89 Official Journal of the European Communities No L 224 / 5 under the abovementioned law in so far as the calendar years or parts thereof coincide with periods of insurance completed by her husband under that legislation or with calendar years or parts thereof as referred to in (a ). By way of derogation from Article 7 of the AOW, the said woman shall be considered as being entitled to a pension . ( c) The reduction referred to in Article 13 ( 2 ) of the AOW shall not be applied in respect of calendar years or parts thereof before 1 January 1957 during which the spouse of the pensioner , not satisfying the conditions permitting him to have these years treated as periods of insurance , resided in the Netherlands between the ages of 15 years and 65 years , or during which, whilst residing in the territory of another Member State , she pursued an activity as an employed person in the Netherlands for an employer established in that country . (d ) Neither shall the reduction referred to in Article 13 (2 ) of the AOW be applicable to calendar years or parts thereof before 2 August 1989 during which the spouse of the pensioner resided in a Member State other than the Netherlands between the ages of 15 years and 65 years and was not insured under the abovementioned legislation , in so far as the calendar years or parts thereof coincide with periods of insurance completed by her husband under that legislation or with calendar years or parts thereof as referred to in ( a ). ( e ) The provisions referred to in ( a), (b ), ( c ) and (d ) shall be applied only if the person concerned has resided for six years in the territory of one or more Member States after the age of 59 years and for as long as that person is residing in the territory of one of these Member States . ( f) By way of derogation from the provisions of Article 45 ( 1 ) of the law on general old-age insurance (AOW), and Article 47 (1 ) of the law on general insurance for orphans and widows (AWW), the spouse of an employed person or of a self-employed person covered by a compulsoty insurance scheme, residing in a Member State other than the Netherlands , shall be authorized to take out voluntary insurance under that legislation but only for the periods after 2 August!989 during which the employed person or self-employed person is or was compulsorily insured under the abovementioned legislation . This authorization ceases on the date of termination of the compulsory insurance of the employed person or self-employed person . The aforementioned authorization shall not cease , however , where the compulsory insurance of the employed person or the self-employed person is terminated as a result of his death and where his widow receives only a pension under the Netherlands legislation on general insurance for widows and orphans (AWW). In any event , the authorization in respect of voluntary insurance ceases on the date on which the voluntarily insured person reaches the age of 65 years . The contribution which has to be paid for the aforementioned voluntary insurance shall be determined for the spouse of an employed person or of a self-employed person who is compulsorily insured under the Netherlands legislation on general old-age insurance (AOW) and the Netherlands legislation on general insurance for widows and orphans (AWW) in accordance with the provisions relating to the determination of the contribution for compulsory insurance , subject to the condition that his / her income shall be deemed to have been received in the Netherlands . For the spouse of an employed person or of a self-employed person who was compulsorily insured on or after 2 August 1989 the contribution shall be determined in accordance with the provisions relating to the determination of the contribution for voluntary insurance under the Netherlands legislation on general old-age insurance and the Netherlands legislation on general insurance for widows and orphans . (g) The authorization referred to in (f) shall be granted only if the spouse of an employed person or of a self-employed person has informed the Sociale Verzekeringsbank ( Social Insurance Bank) not later than one year after commencement of his / her compulsory insurance period of the intention to take out voluntary insurance . For the spouse of an employed person or of a self-employed person who was compulsorily insured immediately No L 224/ 6 Official Journal of the European Communities 2 . 8 . 89 'only under the national legislation or' is inserted in the first and fifth lines of ( ii ) after the word 'due'. 3 . In Article 67 ( 3 ), 'taking into account the provisions of Articles 57 (2 ) and 57 ( 3 ) ( a ) and (b)' is replaced by 'taking into account the provisions of Article 57 (2), ( 3 ) and (4 )'. 4 . In Article 68 (2), 'taking into accound the provisions of Article 57 (2 ) and ( 3 ) ( a ) and (b )' is replaced by 'taking into account the provisions of Article 57 (2 ), ( 3 ) and (4)'. prior to or on 2 August 1989 , the period of one year shall commence on the date of 2 August 1989 . ( h ) The provisions referred to in ( a ), (b ), ( c ) and (d ) shall not be applicable to periods coinciding with periods which may be taken into account for the calculation of pension rights under the legislation governing old-age pensions in a Member State other than the Netherlands , or for periods during which the person concerned received an old-age pension under such legislation .' ( iii) The following paragraph is added to Section 4 : '( c ) For the calculation of the Netherlands invalidity benefit in application of Article 40 ( 1 ) of the Regulation , the Netherlands institutions shall not take account of any supplements to be awarded under the provisions of the Law on supplements . Entitlement to the supplement and its amount shall be calculated exclusively on the basis of the said Law.' ( e ) The following Section is inserted under the heading 'United Kingdom': '16 . An unemployed person returning to the United Kingdom after the end of the period of three months during which he continued to receive benefits under the legislation of the United Kingdom pursuant to Article 69 ( 1 ) of the Regulation shall continue to be entitled to unemployment benefits by way of derogation from Article 69 (2 ) if he satisfies the conditions laid down in the aforementioned legislation .' 5 . The introductory sentence ofArticle 69 is replaced by the following: 'The following rules shall apply for the implementation of Article 57 ( 5 ) of the Regulation :'. 6 . Annex 2 is hereby amended as follows : ( a ) under the heading 'Belgium', 'National Pension Office for Employed Persons , Brussels' in the right-hand column of point 3 is replaced by 'National Pension Office , Brussels'; (b ) under the heading 'Denmark', the present address in the right-hand column of (f) is replaced by the following : 'Direktoratet for ArbejdslÃ ¸shedsforsikringen (National Office for Insurance against Unemployment), KÃ ¸benhavn'; (c) under the heading 'Greece', the following text is added to point 5 : ( iii ) for mariners (Ecrcla NautiKcbv), Seamen's home, Piraeus'; ( d ) under the heading 'Luxembourg', point 5 is replaced by the following : '5 . Family benefits Caisse nationale des prestations familiales (National Family Benefits Fund , Luxembourg') ( e ) under the heading 'Netherlands': ( i ) Section 4 is replaced by the following: '4 . Unemployment Bedrijfsvereniging (Professional and Trade Association ) with which the insured person's employer is insured'; ( ii ) in Section 6 :  in the second and third lines of the text in the left-hand column , 'Article 57 (3 )' and Article 2 Regulation (EEC) No 574/72 is hereby amended as follows : 1 . The following paragraph is added to Article 3 : '3 . Decisions and other documents emanating from an institution of a Member State and intended for persons residing or staying in the territory of another Member State may be communicated directly by registered letter with acknowledgement of receipt .' 2 . In Article 10 ( 1 ): ( i ) 'only under the national legislation or' is inserted in the first line of subparagraph (a ) after 'benefits are due'; ( ii ) in subparagraph (a ): 'only under the national legislation or' is inserted in the first and the fifth lines of ( i ) after 'due', 2 . 8 . 89 Official Journal of the European Communities No L 224 / 7 (d ) under the heading 'Luxembourg', point 5 is replaced by the following : 'Article 57 (3 ) (c)' are replaced by 'Article 57 ( 5 )\ in (b ) the present text in the right-hand column shall be replaced by : 'Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association ), Amsterdam'. '5 . Family benefits: Caisse nationale des prestations familiales (National Fund for Family Benefits ), Luxembourg'. 7 . Annex 3 is amended as follows : (a) under the heading 'Belgium' the text of the first four lines of the right-hand column ofpoint 3 of Section I is replaces by the following : 'Office national des pensions , Bruxelles  Rijksdienst voor pensioenen , Brussel  (National Pension Office, Brussels)'; (b ) under the heading 'Germany': ( i ) point ( c) of Section 1 is deleted ; ( ii ) 'Bonn' in the right-hand column of point ( b ) of Section 2 shall be replaced by 'St Augustin'; ( c ) under the heading 'Greece', point 3 is deleted ; (d) under the heading 'Luxembourg', point 5 is replaced by the following: '5 . Family benefits: Caisse nationale des prestations familiales (National Fund for Family Benefits), Luxembourg'; ( e) under the heading 'Netherlands', point 4 is replaced by the following: 9 . Annex 5 is amended as follows : ( a ) the following item is added under the heading 'Belgium-Italy': '( e ) The Exchange of Letters of 13 November 1985 and 29 January 1986 concerning advance payments in respect of reciprocal claims under Article 93 of the implementing Regulation.'; ( b ) under the heading 'Belgium-The Netherlands', ( c) is replaced by the following: '(c) Agreement of 24 December 198:0 on sickness insurance (health care), as amended'; (c) under the heading 'Germany-Italy', ( a ) is replaced by the following: '( a ) Article 14 , Article 17 ( 1 ), Articles 18 and 42 , Article 45 ( 1 ) and Article 46 of the Administrative Arrangement of 6 December 1 953 on the implementation of the Convention of 5 May 1953 (payment of pensions).'; (d) the heading 'France-Italy' is amended as follows : ( i ) the present text becomes point ( a ); ( ii ) the following point is added: '( b ) The Exchange of Letters of 27 December 1988 and 14 March 1989 concerning the terms for settling reciprocal claims under Article 93 of the implementing Regulation ;' (e ) the heading 'Ireland-The Netherlands' is amended as follows : ( i ) the present text becomes point ( a ); ( ii ) the following point is added : '(b ) The Exchange of Letters of 22 April and 27 July 1987 concerning Article 70 (3 ) of the Regulation (waiving of costs of reimbursement in respect of benefits awarded in application of Article 69 of the Regulation) and Article 105 (2 ) of the implementing Regulation (waiving of the reimbursement of the costs of administrative checks and medical examinations referred to in Article 105 of the implementing Regulation);' ( f) the heading 'Netherlands-Portugal' is amended as follows : ( i ) the present text becomes point ( a ); ( ii ) the following point is added : '(b ) The agreement of 11 December 1987 concerning the reimbursement of benefits in kind in the case of sickness and maternity.'; '4 . Unemployment: Nieuwe Algemene Bedrijfs ­ vereniging (New General Professional and Trade Association), Amsterdam'. 8 . Annex 4 is amended as follows : (a ) in Section 3 of the heading 'Belgium': ( i ) the text of the first four lines in the right-hand column ofpoint (a) is replaced by the following: 'Office national des pensions , Bruxelles  Rijksdienst voor pensioenen, Brussel (National Pension Office , Brussels)'; ( ii ) the text of the right-hand column of (b ) is replaces by the following: 'Office national des pensions , Bruxelles  Rijksdienst voor pensioenen , Brussel (National Pension Office , Brussels)'; (b ) under the heading 'Denmark', the text in the right-hand column of Section 8 is replaced by the following: 'Direktoratet for Arbejdsloshedsforsikringen (National Office . for Insurance against Unemployment), Kobenhavn'; (c) under the heading 'Germany', 'Bonn' in the right-hand column of point 2 is replaced by 'St Augustin'; No L 224/ 8 2 . 8 . 89Official Journal of the European Communities 'Caisse nationale des prestations familiales (National Family Benefits Fund), Luxembourg'; (g) under the heading 'Netherlands-United Kingdom': ( i ) point (c) is deleted ; ( ii ) point (d ) becomes point (c); ( iii ) the following point is added : '(d ) The Exchange ofLetters of 25 April and 26 May 1986 concerning Article 36 ( 3 ) of the Regulation (reimbursement or waiving of reimbursement of the costs of benefits in kind).' ( e) under the heading 'Netherlands' in point 1 , 'Articles 11 ( 1 ), 11a ( 1 )' in the first and second lines of the left-hand column is replaced by 'Articles 11(1 ) and (2), 11a ( 1 ) and (2 )'. 12 . In Annex 11 , the text under the heading 'France' is replaced by 'None'. 10 . Annex 6 is amended as follows with regard to the heading 'Germany', Section 1 : Article 3 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( i) point ( a ) is replaced by the following : '( a ) Dealings with Belgium , Denmark, Greece, Spain , France , Ireland , Italy, Luxembourg , Portugal and the United Kingdom: 2 . Article 1 ( 1 ) shall apply with effect from 1 December 1987 . direct payment'; ( ii ) point (b ) is deleted ; ( iii ) point ( c) becomes point (b). 3 . Article 1 (2 ) shall apply with effect from 1 January 1984 . 4 . Article 1 ( 10 ) sahll apply with effect from 22 October 1987 .11 . Annex 10 is amended as follows : 5 . Article 1 ( 11 ) (b ) shall apply with effect from 1 July 1982 . (a ) under the heading 'Denmark', the text in the right-hand column of points 5 , 6 (b ) and 7 (b ) is replaced by the following: 'Direktoratet for Arbejdsloshedsforsikringen (National Office for Insurance against Unemployment), Kobenhavn'; ( b ) under the heading 'Germany', 'Bonn' at the end of the text in points 8 ( a ) and 9 (b ) ( ii ) is replaced by 'St Augustin'; 6 . Article 1 ( 11 ) (d) ( i ) shall apply with effect from 1 April 1986 . 7 . Article 1 ( 11 ) (d ) ( ii ) shall apply with effect from 1 April 1985 . (c) under the heading 'France', 'MinistÃ ¨re de l'Agriculture (Ministry of Agriculture), Paris' in point 5 ( ii ) is replaced by the following: 'Direction RÃ ©gionale de l'Agriculture et de la ForÃ ªt (Regional Directorate of Agriculture and Forestry)  Service rÃ ©gional de l'Inspection du Travail , de l'Emploi et de la Politique Sociale Agricole (Regional Department of Inspection , of Labour , Employment and Agricultural Social Policy), Paris'; 8 . Article 2 ( 6 ) ( a), ( 7 ) ( a ) and ( 8 ) (a ) shall apply with effect from 1 April 1987 . 9 . Article 2 ( 6 ) (d ), ( 7 ) (d), ( 8 ) (d ) and ( 11 ) (d ) shall apply with effect from 1 January 1986 . 10 . Article 2 (6 ) (e) ( i), (ii), second indent and (7 ) (e ) shall apply with effect from 1 January 1987 . 11 . Article 2 ( 9 ) ( a ), ( b ), (d), ( e), ( f) and (g) shall apply with effect from the date of entry into force of the agreements included therein . (d) under the heading 'Luxembourg': ( i ) point 7 (b ) is replaced by the following: 'Family benefits : Caisse nationale des prestations familiales (National Family Benefits Fund), Luxembourg'; ( ii ) point 8 (d ) in the right-hand column is replaced by the following: 12 . Article 2 (9 ) ( c ) and ( 10 ) shall apply with effect from 1 September 1988. 13 . Article 2 ( 11 ) ( e ) shall apply with effect from 1 January 1988 . 2 . 8 . 89 Official Journal of the European Communities No L 224/ 9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1989 . For the Council The President R. DUMAS